           Case 1:19-cr-00151-TFH Document 6 Filed 05/09/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA,                               :
                        Plaintiff,                      :
                        v.                              :   CR No. 19-151 (TFH)
JACOB WALLACE,                                          :
                        Defendant.                      :


                                     NOTICE OF ASSIGNMENT
        The above captioned case has been assigned to the attorney specified below. Please send

all notices and inquires to this attorney at the address listed.


                                                Respectfully submitted,
                                                A.J. KRAMER
                                                FEDERAL PUBLID DEFENDER


                                                _______”/s/”______________
                                                MICHELLE PETERSON
                                                Chief Assistant Federal Public Defender
                                                625 Indiana Ave., NW
                                                Suite 550
                                                Washington, DC 20004
                                                (202) 208-7500
                                                shelli_peterson@fd.org
